Citation Nr: 1526821	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-28 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES
 
1.  Entitlement to an evaluation in excess of 10 percent for left knee collateral ligament instability.
 
2.  What evaluation is warranted for post operative residuals of a left knee repair with scar from August 17, 2010?
 
3.  What evaluation is warranted for post operative residuals of a right meniscus repair with scar and arthritis from August 17, 2010?
 
4.  What evaluation is warranted for right knee instability from November 22, 2010?
 
 
REPRESENTATION
 
Appellant represented by:  Virginia Department of Veterans Services
 
 
ATTORNEY FOR THE BOARD
 
P. Olson, Counsel
 
 
INTRODUCTION
 
The Veteran had active military service from June 1977 to February 1985.
 
This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
 
In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  
 
 
FINDINGS OF FACT
 
1.  During the entire appeal period, left knee collateral ligament instability has not been greater than slight.   
 
2.  During the entire appeal period post operative residuals of a left knee repair have not resulted in flexion limited to 30 degrees or extension limited to 15 degrees; and there is no objective evidence of ankylosis, dislocated semilunar cartilage, or malunion or nonunion of the tibia and fibula.  

3.  Two superficial, linear left knee surgery scars are not shown to be painful, unstable, or to exceed 144 square inches.
 
4.  During the entire appeal period, post operative residuals of a right meniscus repair have not resulted in flexion limited to 30 degrees or extension limited to 15 degrees; and there is no objective evidence of ankylosis, dislocated semilunar cartilage, or malunion or nonunion of the tibia and fibula.  

5.  Two superficial, linear right knee surgery scars are not shown to be painful, unstable, or to exceed 144 square inches.
 
6.  During the entire appeal period, there has been no more than slight right knee instability.   
 
 
CONCLUSIONS OF LAW
 
1.  The criteria for an evaluation higher than 10 percent for left knee collateral ligament instability have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2014).
 
2.  The criteria for an evaluation higher than 10 percent for post operative residuals of a left knee repair have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5024, 5260, 5261 (2014).
 
3.  The criteria for an evaluation higher than 10 percent for post operative residuals of a right meniscus repair have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5024, 5260, 5261.
 
4.  The criteria for an evaluation higher than 10 percent for right knee instability have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2014).
 
5.  The appellant's knee scars do not warrant a separate compensable evaluation.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2010, October 2010, and January 2011 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in April 2014. 
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 
 
Increased Ratings
 
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
The Veteran appeals from the original disability evaluations assigned following a grant of service connection for post operative residuals of a left knee repair, post operative residuals of a right knee meniscus repair, and for right knee instability.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
In addition, the Veteran claims entitlement to a higher rating for left knee collateral ligament instability.  As such, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
The Veteran's post operative residuals a left knee repair with scar and right meniscus repair with scar and arthritis are each rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  
 
In this case, Diagnostic Code 5260 refers to limitation of knee flexion and Diagnostic Code 5024 refers to tenosynovitis.  38 C.F.R. § 4.71a.
 
Diagnostic Code 5024, instructs the rater to evaluate tenosynovitis based on limitation of motion of the affected parts, as degenerative arthritis (except in cases involving gout, which is not demonstrated).  Id.
 
Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Full range of motion of the knee is flexion to 140 degrees and extension to zero degrees.  38 C.F.R. § 4.71, Plate II (2014). 
 
Pursuant to Diagnostic Code 5260, a 10 percent evaluation is warranted when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  Id. 
 
Pursuant to Diagnostic Code 5261, a 10 percent evaluation is warranted when extension is limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  Id. 
 
VA's Office of General Counsel has held that separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of, or overlapping with, the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As such, a Veteran may receive separate ratings under Diagnostic Code 5260 (limitation of leg flexion), and Diagnostic Code 5261 (limitation of leg extension) for disability of the same joint provided that the disability is compensable under each Diagnostic Code.  See VAOPGCPREC 9-2004 (2006); 69 Fed. Reg. 59,990 (2004).  
 
In this case, the Veteran was assigned temporary 100 percent convalescent evaluations from September 2, 1010 to November 30, 2010 for the left knee and from October 7, 2010 to January 31, 2011 for the right knee following separate surgical procedures.  38 C.F.R. § 4.30 (2014).  As such, these time periods will not be addressed in determining the current severity of the Veteran's knee conditions.
 
Private medical records from the Kirven Orthopedic Group, indicate that the Veteran's range of knee motion was, at its worst, from zero to 95 degrees.  As such, these private medical records do not show a basis for a compensable rating for either a limitation of flexion or a limitation of extension alone.
 
At a November 2010 VA examination the appellant reported weakness, giving way, locking, tenderness, and pain.  The Veteran also reported experiencing once daily flare-ups of pain with a level 5 out of 10 severity precipitated by physical activity.  Pain was alleviated by Percocet at which time he experiences painful ambulation and difficulty with standing and walking.  Physical examination revealed that the Veteran walked with an antalgic gait due to his knee condition.  There was guarding of movement.  Range of motion of the left knee revealed extension to zero degrees, and flexion to 70 degrees with pain at 70 degrees and no additional range of motion after repetition.  The right knee showed extension limited to 5 degrees, and flexion limited to 80 degrees.  With repetitive motion flexion was limited to 70 degrees.  There were no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, or drainage with either knee.  There was no evidence of subluxation, locking pain, genu recurvatum bilaterally.  The left knee did show signs of crepitus.  
 
The Veteran returned for a VA examination in February 2011.  He reported bilateral knee pain, with the right knee disability being greater than the left.  He described symptoms of difficulty standing and walking, weakness, giving way, locking, and tenderness.  He denied stiffness, swelling, heat, redness, lack of endurance, fatigability, deformity, drainage, effusion, subluxation and dislocation.  He did report having daily flare ups.  Physical examination revealed superficial left knee scars measuring one centimeter by 0.2 centimeter and one centimeter by 0.5 centimeters.  The right knee showed scars measuring one centimeter by 0.2 centimeter and one centimeter by 0.4 centimeters.  No scar was painful, and no scar caused any functional limitation.   Range of motion study revealed full extension to zero degrees, and flexion to 70 degrees bilaterally.  There was no additional limitation of motion on repetitive motion study.  The examiner stated that the claimant was unable to perform stability tests due to a poor range of motion.     

At a VA examination in January 2014 the appellant reported difficulty standing, bending, sleeping, and getting out of bed, and out of a chair.  Range of motion of each knee was from 5 degrees of extension to 135 degrees of flexion with pain at 5 and 135 degrees with no additional loss of motion after repetitive motion studies.  The examiner noted functional loss due to excess fatigability, pain on movement, and instability of station.  
 
Based on a review of the evidence, the Board concludes that an evaluation in excess of 10 percent is not warranted at any time during the appeal period due to a limitation of flexion of either knee as there is no evidence that flexion in either knee was ever limited to 30 degrees.  Further, separate compensable evaluations are not warranted for either knee due to a limitation of extension under 38 C.F.R. § 4.71a, Diagnostic Codes 5261 as there is no evidence that either knee ever showed extension limited to 10 degrees.  
 
In concluding that the appellant's limitation of knee motion in both joints does not warrant a higher rating in either knee, the Board considered whether painful motion contributes to the actual limitation of motion such that an increased rating is warranted.  The evidence as detailed above, however, shows that even when taking into account the pain on use experienced by the Veteran, increased evaluations due to a limitation of motion are not warranted.  See 38 C.F.R. § 4.40.
 
Separate 10 percent evaluations have been assigned for bilateral knee instability due to collateral ligament impairment.  Other knee impairments due to instability or recurrent subluxation are evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 as a separate and distinct disability from limitation of knee motion.  That Diagnostic Code provides a 10 percent rating for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5247.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  Id.  A maximum 30 percent rating is warranted for severe subluxation or lateral instability.  Id.  
 
The terms "slight,"  "moderate," and "severe" are not defined in the rating schedule; therefore, rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2014).
 
Private medical records from the Kirven Orthopedic Group dated in from July 2010 to August 2013 show no evidence of instability or subluxation.  

At a February 2011 VA examination there was no evidence of instability or subluxation.  In November 2011, there was evidence of quadriceps atrophy with respect to the right knee, and in August 2013, the left quadriceps muscle showed a bit of atrophy when compared to the right.  

On VA examination in January 2014, muscle strength testing was normal in flexion and extension.  Joint stability tests showed 1+ (0 to 5 millimeters) of anterior instability, posterior instability, and medial-lateral instability bilaterally.  There was no evidence or history of recurrent patellar subluxation/dislocation.  
 
In light of the foregoing, the evidence preponderates against finding that an evaluation in excess of 10 percent is warranted at any time as the record is absent objective findings of even moderate recurrent subluxation or lateral instability.  At worst, the appellant's level of instability is judged to be slight.  Furthermore, there is no evidence of ankylosis, a dislocated semilunar cartilage, or malunion or nonunion of the tibia and fibula to warrant a higher evaluation.  Therefore, separate or increased ratings for knee symptomatology not already contemplated for are not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2014). 
 
Accordingly, the criteria for evaluations in excess of 10 percent for left knee collateral ligament instability, post operative residuals of a left knee repair, post operative residuals of a right meniscus repair, and right knee instability are not met.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024, 5260, 5261, 5257.
 
Lastly, the Board has considered whether a separate compensable evaluation is warranted for any of the Veteran's knee scars.  Under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802 (2014), a 10 percent evaluation is warranted for  "scars, other than head, face, or neck," that cover an area or areas exceeding 144 square inches (929 sq. cm.).  Under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (2014), a 10 percent evaluation is warranted for superficial scars that are painful on examination, or superficial and unstable.
 
At the November 2010 VA examination the Veteran had four linear superficial scars -- one centimeter by 0.2 centimeters on the left medial knee, one centimeter by 0.5 centimeters on the left lateral knee, one centimeter by 0.2 centimeters on the right medial knee, and one centimeter by 0.4 centimeters on the right lateral knee.  None of the scars were painful on examination or disfiguring.  None demonstrated skin breakdown, underlying tissue damage, inflammation, edema, or keloid formation.  Finally, none caused any limitation of motion or function.
 
At a January 2014 VA examination physical examination demonstrated four superficial, linear scars secondary to arthroscopic surgical repair of both knees which were not painful, not unstable, and did not cause limitation of function.  
 
A separate compensable rating is not available for any of the Veteran's knee scars as VA examination findings clearly show that the scars are not painful or unstable and they do not cover an area or areas exceeding 144 square inches as required for a compensable rating under the Diagnostic Codes pertaining to scars (Diagnostic Codes 7800 to 7804).
 
An extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available scheduler evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular scheduler standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected knee disabilities present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-scheduler evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1). 
 
The criteria pertaining to disabilities of the knee and leg in the Rating Schedule focus on limitation of joint motion, semilunar cartilage impairments, and instability of the joint.  As discussed above, limitation of knee joint motion and joint instability most accurately describes the Veteran's current disability picture.  Thus, the scheduler criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 
 
In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether individual unemployability benefits are warranted as a result of that disability.  
 
In October 2013, the Veteran stated that he was a Department of Defense worker who sailed on large Navy supply vessels as a deck hand and that some of his job requirements were climbing 60-foot ladders, deck crewing, rigging, line hindering, standing for long periods of time, bending, and lifting heavy items.  The Veteran stated that he could not perform these tasks under normal conditions and that he required cortisone injections for pain to perform his job because he could not take Percocet for pain and be aboard ship.  The Veteran stated that he had previously worked eight to twelve months out of the year and was only able to work four to eight months out of the year due to his knee pain.  
 
While the Veteran's knee disorders may cause some impairment in the appellant's ability to perform physical demands at sea and aboard naval vessels, there is no evidence that his knee disabilities preclude him from performing substantial gainful employment in a sedentary job or in a job which does not request the same physical demands as his current one.  As such, the Veteran's statements cannot be considered a reasonably raised a claim of entitlement to a total disability evaluation based on individual unemployability.  If the Veteran's situation changes and his service-connected knee disabilities preclude all forms of substantial gainful employment that are consistent with his education and occupational experience, the appellant should file an appropriate claim.  
 
 
ORDER
 
Entitlement to an evaluation in excess of 10 percent for left knee collateral ligament instability is denied.
 
Entitlement to an initial evaluation in excess of 10 percent for post operative residuals of  a left knee repair is denied.
 
Entitlement to an initial evaluation in excess of 10 percent for post operative residuals of a right meniscus repair is denied.
 
Entitlement to an initial evaluation in excess of 10 percent for right knee instability is denied.




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


